EXHIBIT 10.1
 
SEVERANCE AGREEMENT
 
This agreement is made and entered into this 20th day of January, 2014, by and
between Sputnik Enterprises, Inc., and any affiliates or subsidiaries of
Company, hereinafter Company, and R. Thomas Kidd, hereinafter Kidd.


Whereas, Kidd currently serves as the CEO and Director of the Company and


Whereas, Kidd desires to retire and sever his relationship to the Company, and


Whereas, Company has consented to the retirement of Kidd.


Now therefore, for valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:


1. For and as consideration of Kidd’s resignation as CEO and Director and
retirement from services to the Company, Company shall immediately compensate
Kidd in the form of a severance package as follows:



 
(a) 
Company shall execute and deliver a demand promissory note in the amount of
$400,000, which shall be payable upon the demand of the holder.  The promissory
note shall be secured by all assets of the Company.

 

 
(c)
Company shall procure and purchase a $500,000 term life policy with a term of at
least 10 years and pay the premiums associated therewith no later than March 1,
2014. The policy will name Joan L. Kidd, his spouse, as beneficiary and Kidd
named parties as secondary beneficiaries.

 

 
(d)
Company shall enter into an indemnification agreement with Kidd, in a form
acceptable to Kidd, indemnifying Kidd against any claims of any kind from any
third party for a period of 7 years.

 

 
(e)
Company shall enter into an advisor agreement with Kidd which shall provide for
the issuance of 2 million common shares of stock as compensation for services
rendered.

 

 
(f)
Company shall execute a general release of any and all claims in favor of Kidd
relating to Kidd’s tenure as CEO of the Company.

 

 
(g)
Company represents and warrants that within 5 days of the date of closing of a
merger transaction and exiting shell status, Company shall file a registration
statement on form S-1 to register shares under its equity line with Dutchess
Capital. No other shares other than the shelf registration for Dutchess will be
included in this S-1 registration statement. Company further agrees that it
shall take all steps necessary and required to obtain an effective declaration
by the SEC on the registration statement.

 
 
1

--------------------------------------------------------------------------------

 


3. Upon execution of this agreement, and receipt of all documentation as set
forth in this agreement, Kidd shall immediately do the following:
 

 
(a) 
Agree to return 5,000 shares of Convertible preferred stock of the Company to
Company for cancelation upon closing of merger transaction.

 

 
(b)
Resign all positions, as applicable, with the Company.

 

 
(c)
Execute all required documentation to consummate the agreement terms and
understandings.

 
4. The promissory note referenced in paragraph 2(b) above shall be executed by
the Company and shall contain the following terms:
 
-- Face Amount: $400,000
 
-- Maturity date: on demand.
 
-- Payment of 50% of any and all funding, debt or equity received by maker.
 
-- Interest rate: 3%
 
-- Default interest rate: 18%
 
-- Security: All securities owned and held by the Company, and any and all
assets of the Company. The exception to this covenant is where the Company
procures financing, in which case, the securities issued to a third party funder
in connection with such transaction shall not be pledged as collateral if 50% of
the proceeds received by the Company are paid toward the balance of the note. If
the financing exceeds the balance of the note, the remaining principal balance
shall be paid in full from proceeds received by the Company in the financing. In
addition, the holder of the note shall have a senior secured interest in all
assets of the Company until the note is retired. However, the holder of the note
will subordinate the senior secured interest, if necessary to allow financing to
occur, with the caveat that 50% of the proceeds received from the financing will
be paid toward the note retirement as set forth herein.
 
 
2

--------------------------------------------------------------------------------

 
 
-- The promissory note shall also contain the following term provisions and
descriptions of an event of default:
 

 
a. 
No corporate actions may be taken to issue any additional shares of any class,
or any other corporate restructuring that creates dilution. No reverse split of
the stock can occur within the first 18 months after closing. Once the note is
paid in full, the Company may forward split the stock 4 for 1. The exception to
the issuance of additional shares to third parties is the filing of an S-1 for
the Dutchess funding facility or the issuance of shares to close financing where
proceeds or a part thereof as provided herein, are paid to reduce or retire the
balance of the promissory note.

 
b. 
The company and its officers agree to keep all filings current and in compliance
with SEC rules and regulations at all times. Failure to file periodic reports as
required by the SEC shall constitute a default under the terms of the note.

 
c. 
The company agrees to pay all bills in a timely manner and prevent any non-
payment resulting in any collection action at all times.

 
d. 
The company and any and all subsidiaries shall not incur any other debt while
the note remains outstanding. If new financing occurs, then proceeds may be
disbursed to retire the note as provided in the note and the Company may issue
shares in connection with the financing.

 
e. 
Failure to pay any installment when due under the note.

 
f. 
Failure to meet any and all obligations under the Advisory agreement executed
between Company and Kidd.

 
g. 
Failure to take all corporate actions within the time frames specified in this
agreement, including but not limited to the filing of an S-1 registration
statement for the Dutchess facility.

 
h. 
Company shall execute such other documentation as may be required to perfect the
security interest of Kidd as set forth herein upon presentation. Failure to
execute the documents shall be deemed a default under the terms of the
promissory note.

 
5.   General Provisions
 

 
(a)
All expenses incurred by the parties hereto in connection with or related to the
authorization, preparation, and execution of this Agreement and the Closing of
the transaction contemplated hereby, including without limiting the generality
of the foregoing, all fees and expenses of agents, representatives, counsel, and
accountants employed by any such party, shall be borne solely and entirely by
the party which has incurred the same.

 

 
(b)
This Agreement shall be binding upon the parties hereto and their respective
successors or assigns, as permitted herein.

 

 
(c)
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one
counterpart has been signed by each party and delivered to the other party
hereto and such execution shall be conclusively evidenced by a facsimile
transmitted copy or electronic mail transmitted copy of the execution page
hereof.

 

 
(d)
This Agreement shall be construed under the laws of the State of Florida,
without giving effect to applicable principles of conflicts of law.

 
 
3

--------------------------------------------------------------------------------

 
 

 
(e)
Each party covenants that at any time, and from time to time, it will execute
such additional instruments and take such actions as may be reasonably requested
by the other parties to confirm or perfect or otherwise to carry out the intent
and purposes of this Agreement.

 

 
(f)
This Agreement constitutes the entire agreement among the parties hereto and
supersedes and cancels any prior agreements, representations, warranties, or
communications, whether oral or written, among the parties hereto relating to
the transactions contemplated hereby or the subject matter herein. Neither this
Agreement nor any provisions hereof may be changed, waived, discharged or
terminated orally, but only by an agreement in writing signed by the party
against whom or which the enforcement of such change, waiver, discharge or
termination is sought.

 

 
(g)
This Agreement shall not be construed more strongly against any party regardless
of who is responsible for its preparation. The parties acknowledge each
contributed and is equally responsible for its preparation.

 

 
(h)
This Agreement shall not be assigned by operation of law or otherwise.

 

 
(i)
Nothing in this Agreement, whether express or implied, is intended to confer any
rights or remedies under or by reason of this Agreement on any persons other
than the parties hereto and their respective administrators, executors, legal
representatives, heirs, successors and assignees. Nothing in this Agreement is
intended to relieve or discharge the obligation or liability of any third
persons to any party to this Agreement, nor shall any provision give any third
persons any right of subrogation or action over or against any party to this
Agreement.

 

 
(j)
All notices and other communications hereunder shall be in writing and shall be
deemed to have been given (i) on the date they are delivered if delivered in
person or by email; (ii) on the date initially received if delivered by
facsimile transmission with independent confirmation of receipt followed by
confirmation of notice by registered or certified mail or overnight courier
service; (iii) on the date delivered by an overnight courier service; or (iv) on
the fifth business day after it is mailed by registered or certified mail,
return receipt requested with postage and other fees prepaid, to the address set
forth herein of such other addresses provided by each party to the other parties
in accordance with the terms or provisions hereof.

 

 
(k)
Wherever possible, each provision hereof shall be interpreted in such manner as
to be effective and valid under applicable law, but in case any one or more of
the provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision or provisions had never been contained herein unless the deletion of
such provision or provisions would result in such a material change as to cause
completion of the transactions contemplated hereby to be unreasonable.

 

 
(l)
The covenants, representations, warranties, and agreements contained herein
shall survive the execution of this agreement for the length of time that Kidd
may assert an indemnification claim for a breach or violation of any covenants,
representations, warranties, or agreements.

 

 
(m)
if any action should be brought by either party to enforce the terms of this
agreement, the prevailing party shall be entitled to recover reasonable
attorneys fees and court costs from the losing party.

 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each party hereto has executed this Agreement, or caused
this Agreement to be executed on its behalf by its duly authorized officer, all
as of the sate first written above.
 
 

Sputnik Enterprises, Inc.                     By: /s/ Anthony Gebbia   By: /s/
R. Thomas Kidd    
Its CEO and Sole Director 
   
R. Thomas Kidd
 

 
 
 
5

--------------------------------------------------------------------------------